Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,038,931.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are now broader than the features included in the claims of the ‘931 patent.  For example, claim 1 of the instant application recites some of the features in claim 1 of the ‘931 patent, but does not include features relating to the features now found in dependent claims 3-5 (re-acquiring the IMS address map, performing IMS registration a threshold number of times and entering/exit flight mode) in claim 1 of the ‘931 patent.  Additionally, the other dependent claims of these cases recite similar and/or the exact same features.  Therefore, as the instant claims are a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



2.	Claims 1, 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 2019/0149583 to Jutila in view of U.S. Patent Pub. 2012/0142350 to Coulas and U.S. Patent Pub. 2015/0181513 to Sharma. 
Regarding claim 1, Jutila teaches a method for Internet Protocol Multimedia Subsystem (IMS) registration, the method being applied to a terminal, and the method comprising: 
determining whether a network side supports an IMS service (see sections [0023] to [0024] and [0035], which teach the UE requesting IMS registration based on its applications and/or service and receiving positive and/or negative response (error section [0008]), which “determines whether the network supports an IMS service”); 
initiating an IMS re-registration when the IMS registration fails (see sections [0024] and [0035] and claim 1, which teach the UE retrying the IMS registration after receiving a negative response). 

Regarding the features of:
“acquiring, based on an IMS Access Point Name (APN), an address for the IMS registration when the network side supports the IMS service; 
performing the MS registration based on the acquired address for the IMS registration”, although Jutila teaches that the device is requesting registration from the IMS server when the service is supported, Coulas and Sharma are added. 
In an analogous art, Coulas teaches that upon attachment to a network the terminal acquires the address in which to register with the IMS service network. See for example section [0004], which teaches “an IMS terminal may obtain an IP address that is routable in the 3GPP PLMN that it's accessing, perform an initial IMS registration procedure using that address”.  See also section [0095] which teaches the newly obtained address is registered using SIP messages. 
Therefore, as Jutila teaches communicating the IMS registration response to the IMS server, and Coulas teaches obtaining and using the IMS registration address, it would have been obvious to modify Jutila with the address acquiring of Coulas, as an address is required for IMS registration and communications, as is conventional.  
Regarding the feature that the address is acquired “based on the access point name”, Sharma is added. 
In an analogous art, Sharma teaches a mobile device which applies for IMS registration. As described in section [0011], Sharma teaches “To operate using IMS services, the UE device may also apply for an IMS access point name (APN), be assigned an IMS domain reference, and initiate an IMS domain registration process”. See also section [0053], which teaches assigning the APN and an SIP address to be used in the registration process, where section [0025] teaches that the SIP address is used to route the data packets to that requested/registered service.
Therefore, as Jutila/Coulas teach communicating the IMS registration response using the obtained address, and as Sharma teaches obtaining an SIP address and an access point name for registration, it would have been obvious to modify the Jutila and Coulas combination to obtain the address used in registration based on the access point name, as Sharma and Coulas teach that addresses within the network depend on the access point name (location) in a heterogenous network, as is conventional.  
 
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 10 above, and further in view of U.S. Patent Pub. 2018/0183839 to Chiang.
Regarding claims 2 and 11, which recite “wherein initiating the IMS re-registration when the IMS registration fails comprises: initiating the IMS re-registration when a number of times that the IMS registration is performed does not reach a first preset threshold”, as Jutila and Coulas/Sharma do not teach the feature of registration thresholds, Chiang is added.
In an analogous art, Chiang teaches that upon attachment to a network the terminal attempts IMS registration. See for example, sections [0047] and [0063], which teach determining and comparing the number of registration attempts to the threshold (and stopping when exceeded) and see section [0037] for using access point names.  
Therefore, as Jutila/Coulas/Sharma teach IMS registration to the IMS server, and also receiving registration failures and as Chiang teaches using a threshold number of registrations when failures happen, it would have been obvious to modify the Jutila  combination with the threshold of attempts as in Chiang, for the reasons as in Chiang, which are to limit the number of registration attempts after the threshold of failures, as is conventional.  

Claims 3-4 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 2 and 11 above, and further in view of U.S. Patent Pub. 2006/0123079 to Sturniolo.

Regarding claims 3 and 12, which recite “further comprising: 
re-acquiring an address for an IMS registration when the number of times that the IMS registration is performed reaches the first preset threshold; and initiating the IMS registration based on the re-acquired address for the IMS registration”, Sturniolo is added.
In an analogous art, Sturniolo teaches a system where a roaming mobile device acquires and or re-acquires an address for registration.  See for example, sections [0351] and [0356], which teach that the roaming device is changing the interface point with the network and therefore (re)acquiring an appropriate address for registration.   
Therefore, as Jutila/Coulas/Sharma/Chiang teach IMS registrations with an address and failure thresholds, and as Sturniolo teaches reacquiring an address for registration, it would have been obvious to modify the Jutila combination with the address reacquiring of Sturniolo, for the reasons as in Chiang and Sturniolo which are to limit the number of registration attempts and then try with a different address, as is conventional.  
Regarding claims 4 and 13, which recite “wherein re-acquiring the address for the IMS registration when the number of times that the IMS registration is performed reaches the first preset threshold comprises: determining whether a number of times that acquisition for the address for IMS registration is performed reaches a second preset threshold: and re-acquiring the address for the IMS registration when the number of times that the acquisition is performed does not reach the second presses threshold”, as described above, the combination of references teach a threshold for stopping registration attempts when a first threshold is met and also teach reacquiring an address upon failure, therefore the combination of references as applied to claim 3 would teach and/or render obvious these features. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 4 and 13 above, and further in view of U.S. Patent Pub. 2015/0358835 to Keisala. 

Regarding claims 5 and 14, which recite “further comprising; controlling the terminal to enter a flight mode when the number of times that the acquisition is performed reaches the second preset threshold; controlling the terminal to exit the flight mode after the terminal enters the flight mode for a predetermined duration; and performing network, attach alter the terminal exits the flight mode, wherein determining whether the network side supports the IMS service comprises determining whether the network side supports the IMS service after the terminal is attached to a network”, as the references above do not explicitly teach a “flight mode”, Keisala is added. 
In an analogous art, Keisala teaches a system where a mobile device attempts to register to a network.  As described in section [0024], Keisala teach that after a specific threshold of registration attempts/failures the device enters flight mode to not perform any further attempts at registrations.   
Therefore, as Jutila/Coulas/Sharma/Chiang teach IMS registrations with an address and failure thresholds, and as Keisala teaches entering flight mode after a threshold of failed registration attempts, it would have been obvious to modify the Jutila combination with the flight mode operations of Keisala, for the reasons as in Keisala,  which are to limit the number of failed registration attempts as exceeding a threshold number of failures indicates that resources are being wasted, as is conventional.  
Claims 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 10 above, and further in view of Chiang and U.S. Patent 9,414,298 to Pasupuleti. 

Regarding claims 6 and 15, which recite “further comprising; receiving a reason for a failure of the IMS registration; and determining the first preset threshold based on the reason”, Chiang and Pasupuleti are added.
As described above, in an analogous art, Chiang teaches using thresholds for registration attempts.  Additionally, Pasupuleti teaches in column 11, lines 23-29 that “the threshold numbers of certain types of failures that cause connectivity related restrictions to be enforced may be modified in different conditions. For example, a threshold number of cell registration failures that causes disabling of use of one or more RATs and/or that causes cell barring may differ depending on which conditions are currently present for the UE”.  See also Figs. 11-12 of Pasupuleti. 
Therefore, as Jutila/Coulas teach IMS registration the IMS server, and as Chiang and Pasupuleti teach using a threshold number of registrations and causes of failure and changing the thresholds when failures happen, it would have been obvious to modify Jutila/Coulas with the threshold changes of Chiang and Pasupuleti, for the reasons as in Chiang and Pasupuleti, which are to limit the number of registration attempts based on the different causes and/or conditions of the UE/network, as is conventional.  


Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 6 and 15 above, and further in view of U.S. Patent Pub. 2011/0021195 to Cormier. 

Regarding claims 7 and 16, which recite “wherein determining the first preset threshold based on the reason comprises; determining that the first preset threshold has a first value when the reason for the failure of the IMS registration is that a registration request of the IMS registration is lost; and determining that the first preset threshold has a second value when the reason for the failure of the IMS registration is that an IMS server refuses to register, wherein the second value is less than the first value”,  as the references teach changing thresholds due to causes, as they do not explicitly teach a ”lost registration” Cormier is added. 
In an analogous art, Cormier teach system which tracks registration attempts. As discussed in section [0177], Cormier teaches “if failure cause codes associated with either the failed registration attempt or the lost connection indicate that the failure may be temporary, then the wireless device may retry on the same network, RAT combination. However, if the failure cause codes indicate that the failure may be indefinite or permanent, then the wireless device may blacklist the network, RAT combination and retry with a different network, RAT combination having regard to the registration history and the preferred network, RAT combination list.” 
Therefore, as Jutila/Coulas/Chiang and Pasupuleti teach IMS registration and as Chiang and Pasupuleti teach using a threshold number of registrations and causes of failure and changing the thresholds when failures happen, it would have been obvious to modify Jutila/Coulas with the threshold retries of Cormier, for the reasons as in Cormier [0177], which are lost connection should be retried more times than cause values which indicate registration is permanently not allowed, as is conventional.  


Claims 8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 6 and 15 above, and further in view of U.S. Patent Pub. 2012/0077456 to Tiwari. 

Regarding claims 8 and 17, which recite “sending an attach request to the network side; receiving an attach acceptance from the network side based on the attach request; and determining whether the network side supports the IMS service based on an IMS service support indication field carried in the attach, request”, Tiwari is added. 
In an analogous art, Tiwari teaches a system where a mobile device sends an IMS registration.  See for example, sections [0025] and [0027], which teach that the IMS registration (attach request) once confirmed by the network is replied with an indication that the service is supported.   
Therefore, as Jutila/Coulas/Sharma teach IMS registrations with accept and/or reject causes, and as Tawari teaches an “attach request” and indication of support from the network, it would have been obvious to modify the Jutila combination with the attach and support messages of Tiwari, for the reasons as in these references, which are to inform the terminal the reasons for support or lack of support, as is conventional.  

Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 10 above, and further in view of U.S. Patent Pub. 2020/0305211 to Foti.

Regarding claims 9 and 18, which recite “wherein acquiring, based on the IMS APN the address for the IMS registration when the network side supports the IMS service comprises; sending a Public Data Network (PDN) connection request to the network side when the network side supports the IMS service; and receiving a connection response from the network side based on the PDN connection request, wherein the connection response carries an address for the IMS registration”, as Jutila teaches receiving that the network supports the IMS service registration and Coulas, Sharma teach obtaining the address, Foti is added to show the PDN connection request.
In an analogous art, Foti teaches IMS registrations. As described in sections [0015] and [0024], Foti teaches sending and PDN connection request with addresses received (also using access point names) for IMS services.   
Therefore, as Jutila/Coulas/Sharma teach IMS registration at the IMS server, and as Chiang teaches using a PDN connection for registration, it would have been obvious to modify the Jutila combination with the PDN connection as in Foti, for the reasons as in sections [0015] of Foti, which are the conventional use of this type of connection.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646